Case 1:16-cv-07608-LJL Document 209-1 Filed 03/24/20 Page 1 of 4
Case 1:16-cv-07608-LJL Document 209-1 Filed 03/24/20 Page 2 of 4
Case 1:16-cv-07608-LJL Document 209-1 Filed 03/24/20 Page 3 of 4
Case 1:16-cv-07608-LJL Document 209-1 Filed 03/24/20 Page 4 of 4



harmless agreement shall pay $360.70 to DHS in satisfaction of the Medicaid lien and

$249,639.30 to Danielle McElnea, as mother and natural guardian of I.M., an infant, and

Danielle McElnea, Individually, and Merson Law PLLC as attorneys.

      ORDERED,        that    upon    defendant    Orange     Regional   Medical   Center,   and

their representatives and the law office of Martin Clearwater & Bell LLP shall be held

harmless an indemnified from any claim and/or lien that may be claimed against this lawsuit,

now and in the future, and it is further,

      ORDERED, that Danielle McElnea is hereby granted leave to execute a General

Release,   Settlement     Agreement,        Hold   Harmless    Agreement    and    Stipulation of

Discontinuance     and other papers or documents necessary to effectuate the settlement

embodied herein.



                          3/31/2020


                         _____________________________________

                             HONORABLE LEWIS J. LIMAN USDJ
